Citation Nr: 1312911	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-45 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the VA Regional Office in Nashville, Tennessee (RO) which denied the Veteran's claim for an increased evaluation in excess of 50 percent for his service-connected PTSD.  

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records from the VA Medical Center dated September 2011 to May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to (1) obtain the Veteran's Social Security Administration (SSA) records and (2) afford the Veteran a current VA examination.

First, remand is required to obtain the Veteran's SSA records.  A March 2008 statement indicated that the Veteran was in receipt of SSA benefits; however, there are no associated records.  There is a reasonable possibility that those records are relevant to the claims addressed on remand.  Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The AMC/RO should contact SSA and obtain any records considered by that agency in their determination.  

Second, remand is required to obtain a new VA examination.  The most recent PTSD VA examination was in December 2009, over three years ago.  The Veteran has indicated in his March 2010 notice of disagreement that he has been having more frequent panic attacks, impairment of memory and concentration, and increased isolation.  In his October 2010 VA Form 9 the Veteran indicated that he had started being seen for PTSD at the VA Medical Center in Nashville.  Finally, in an August 2012 Informal Hearing Presentation, the Veteran's representative repeated the Veteran's assertion that his condition was worsening, as he was experiencing more frequent panic attacks, social, employment, and memory concentration impairment, as well as intrusive thoughts and isolation.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since May 2012.  After securing the necessary release, the RO should obtain these records.

2.  Obtain a copy of any SSA decision awarding disability benefits for the appellant and copies of all medical records upon which any such SSA disability benefit award was based. 

3.  After completion of the foregoing, provide the Veteran a VA examination to evaluate the current severity of PTSD.  The claims folder must be made available to the examiner.

The examiner should report all pertinent findings, estimate the Veteran's Global Assessment of Functional (GAF) Scale score and provide an opinion as to the severity of the service-connected symptomatology and its impact on occupational and social functioning

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

5.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

